Opinion by
Orlady, P. J.,
The defendant raises a number of questions on this appeal that are not at all material to its proper disposition. Only the plaintiff and the defendant are interested, and we are not called on to decide the legality or propriety of the question he deems of vital importance, to wit: an alleged lottery transaction — conducted by a fire company. The unquestioned fact is, that the fire company owned a Chevrolet five-passenger automobile, the title to which, under proceedings that were perfectly satisfactory to the company, the plaintiff and the defendant, was transferred' to Miss Marcella Craig, the plaintiff, she giving her receipt therefor to the company, and taking physical possession of it, housing it in a garage in her own name, making application for and receiving a license from the State Highway Department of Pennsylvania, with her name as owner of the machine, operated by her own hand or under her direction, from June to October, 1916, and she paying rent and charges for repairs, all of which was done with the defendant’s knowledge and consent. The defendant accompanied her many times as her guest, — “keeping company with her.”
These facts are conceded by the defendant, and when asked if he owned the car, his answer was significant, “I claim it as mine. I don’t know whether it is or not.” In the latter part of October, 1917, the car needed repairs. Miss Craig was absent from home, and the defendant *122asked her mother, “if he could take the car out of the garage and have it repaired, so that when Marcella came home they could use it.” Permission was given and the defendant took the car and has held it since that date, basing- his title on transactions that occurred prior to the delivery of the car to Miss Craig by the fire company. This action of replevin was brought to recover its possession.
It was twice tried in the County Court of Allegheny before one of the judges without a jury, in both of which issues judgment was given against the defendant; in the last the value of the car was fixed at $350. The defendant then presented his petition to the Court of Common Pleas of Allegheny County for the allowance of an appeal to that court from the judgment of the county court, and after argument the appeal was refused. Prom this judgment an appéal was taken to this court. All parties identified with the transaction were heard in the county court, and we find no reversible error in the record to warrant a third hearing of a purely disputed fact, which was fully considered and rightly disposed of by the county court. The appeal was properly refused and the judgment is affirmed.